
	

114 HR 3425 IH: FREE Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3425
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Weber of Texas (for himself, Mr. Babin, Mr. Harris, Mr. Jody B. Hice of Georgia, Mr. King of Iowa, Mr. Sessions, Mr. Flores, Mr. Ratcliffe, and Mr. Conaway) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to give nationwide effect to the least restrictive State
			 laws regarding the carrying of firearms that are concealed, or are
			 partially or fully visible to the public.
	
	
 1.Short titleThis Act may be cited as the Firearm Rights Equally Enforced Act or the FREE Act. 2.Nationwide effect given to least restrictive State laws regarding the carrying of firearms that are concealed, or are partially or fully visible to the public (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following:
				
					926D.Nationwide effect given to least restrictive State laws regarding the carrying of firearms that are
			 concealed, or are partially or fully visible to the public
 (a)In generalNotwithstanding any provision of the law of any State or any political subdivision of a State, an individual who is not prohibited by Federal law from receiving a firearm and to whom a State has issued a license or permit to carry a concealed firearm, or to carry a firearm that is partially or fully visible to the public, may do so in or affecting interstate or foreign commerce in any other State, subject to subsection (b).
						(b)Limitations
 (1)General ruleA person may exercise the right granted by subsection (a) subject to any limitation imposed by the State that issued the license or permit, except as provided in paragraph (2) or (3).
 (2)Authority to impose lesser restrictive limitationsA State may impose a lesser restrictive limitation on the exercise of the right granted by subsection (a) than any imposed by the State referred to in paragraph (1).
 (3)Special rule relating to feesIn addition to the authority provided by paragraph (2), a State may condition the exercise of the right granted by subsection (a) on the payment of a fee, the level of which may be greater than the level of the fee (if any) imposed by the State referred to in paragraph (1) as a condition of issuing the license or permit, but any such fee may not be set at a level that unduly burdens the exercise of the right.
							.
 (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 926C the following:
				
					
						926D. Nationwide effect given to least restrictive State laws regarding the carrying of firearms
			 that are concealed, or are partially or fully visible to the public..
			
